                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MADIHA MINER,                                         CASE NO. C19-0505-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    SOCIAL SECURITY ADMINISTRATION
      DISABILITY,
13
                              Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on Plaintiff’s motion to grant judgment request (Dkt.

19   No. 10), motion for default judgment (Dkt. No. 11), motion to move all of her cases to the

20   Supreme Court (Dkt. No. 12), motion to cease and desist Judge James L. Robart and others (Dkt.

21   No. 18), judgment requested (Dkt. No. 19), motion for default judgment (Dkt. No. 20), motion to

22   cease from withholding Plaintiff’s mail (Dkt. No. 21), and motion to cease from cyberhacking

23   Plaintiff’s phone lines (Dkt. No. 22).

24          All of these motions are DENIED. Plaintiff’s complaint has been dismissed in this case

25   for failure to state a claim, after the Court granted her the opportunity to fix the complaint’s

26   deficiencies. (Dkt. Nos. 8, 13, 14.) Plaintiff never filed an amended complaint. Even assuming


     MINUTE ORDER
     C19-0505-JCC
     PAGE - 1
 1   that these present motions have some basis in reality, they have nothing to do with the

 2   substantive facts of this case or the fact that Plaintiff’s complaint has been dismissed. Plaintiff

 3   cannot use this dismissed lawsuit as a mechanism to stop random alleged behavior by a variety

 4   of people. Plaintiff’s motions (Dkt. Nos. 10, 11, 12, 18, 19, 20, 21, 22) are DENIED.

 5          DATED this 18th day of July 2019.

 6                                                            William M. McCool
                                                              Clerk of Court
 7
                                                              s/Tomas Hernandez
 8
                                                              Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0505-JCC
     PAGE - 2
